UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7942



JOHNATHAN LEE X SMITH,

                                           Petitioner - Appellant,

          versus


VIRGINIA PAROLE BOARD; RONALD J. ANGELONE,
Director; ATTORNEY GENERAL OF THE COMMONWEALTH
OF VIRGINIA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-02-168)


Submitted: May 13, 2004                          Decided:   May 18, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnathan Lee X Smith, Appellant Pro Se. Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Johnathan Lee X Smith seeks to appeal the magistrate

judge’s order* denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).    An appeal may not be taken from the final order in

a § 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Smith has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED



      *
      The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (2000).

                                   - 2 -